         Case 4:18-cv-00040 Document 12 Filed on 03/08/19 in TXSD Page 1 of 1




                                                                                        ATTORNEYS AT LAW
                                                                                  2200 ROSS AVENUE, SUITE 4100W
                                                                                        DALLAS, TX 75201
                                                                                         WWW .GRSM.COM
                                                March 8, 2019

                                   RULE 11 LETTER AGREEMENT

  BY EMAIL

  Eric Nielsen
  Rachael Eve Brown
  Nielsen Law Firm
  9800 Northwest Freeway, Suite 314
  Dallas, TX 75231
  eric@nielsentriallaw.com
  rachael@nielsentriallaw.com


          Re:       Cause No. 4:18-CV-00040, Kyle Stephens, Individually and as Next Friend of C.S., A
                    Minor v. Dick’s Sporting Goods, Inc.

  Dear Counsel:

          This letter will confirm your agreement, pursuant to Texas Rule of Civil Procedure 11, to
  extend the following discovery deadlines as listed below:

          (1)       The Defendants will disclose experts and produce expert reports by April 1, 2019.

         Please sign below and return to me by email and I will file with the court. Thank you for your
  consideration in this regard.

                                                            Very truly yours,

                                                            /s/Andrea E. Cook
                                                            Andrea E. Cook



  AGREED:

  /s/Eric Nielsen
  Eric Nielsen

  /s/Rachael Eve Brown
  Rachael Eve Brown

ALABAMA ♦ ARIZONA ♦ CALIFORNIA ♦ COLORADO ♦ CONNECTICUT ♦ DELAWARE ♦ FLORIDA ♦ GEORGIA ♦ ILLINOIS ♦ KENTUCKY
  LOUISIANA ♦ MARYLAND ♦ MASSACHUSETTS ♦ MICHIGAN ♦ MISSOURI ♦ MONTANA ♦ NEBRASKA ♦ NEVADA ♦ NEW JERSEY
   NEW YORK ♦ NORTH CAROLINA ♦ OHIO ♦ OKLAHOMA ♦ OREGON ♦ PENNSYLVANIA ♦ RHODE ISLAND ♦ SOUTH CAROLINA
SOUTH DAKOTA ♦ TENNESSEE ♦ TEXAS ♦ UTAH ♦ VIRGINIA ♦ WASHINGTON ♦ WASHINGTON, DC ♦ WEST VIRGINIA ♦ WISCONSIN
